 
Exhibit 10.1
 
REGISTRATION RIGHTS AGREEMENT
 
This REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is dated as of December 8,
2016 and is made by and among Green Bancorp, Inc., a Texas corporation (the
“Company”), and the purchasers named in Schedule 1 to the Purchase Agreements
(as defined below) (collectively, the “Purchasers”).
 
This Agreement is made pursuant to the Subordinated Note Purchase Agreements
dated December 8, 2016 by and among the Company and the Purchasers (the
“Purchase Agreements”), which provides for the sale by the Company to the
Purchasers of $35,000,000 aggregate principal amount of the Company’s 8.50%
Fixed to Floating Subordinated Notes due 2026, which were issued on December 8,
2016 (the “Subordinated Notes”).  In order to induce the Purchasers to enter
into the respective Purchase Agreements and in satisfaction of a condition to
the Purchasers’ obligations thereunder, the Company has agreed to provide to the
Purchasers and their respective direct and indirect transferees and assigns the
registration rights set forth in this Agreement. The execution and delivery of
this Agreement is a condition to the closing under the various Purchase
Agreements.
 
In consideration of the foregoing, the parties hereto agree as follows:
 
1.         Definitions.  As used in this Agreement, the following capitalized
defined terms shall have the following meanings:
 
“1933 Act” shall mean the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the SEC promulgated thereunder.
 
“1934 Act” shall mean the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the SEC promulgated thereunder.
 
“Additional Interest” shall have the meaning set forth in Section 2(e) hereof.
 
“Agreement” shall have the meaning set forth in the preamble to this Agreement.
 
“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which the SEC is closed or commercial banks in New York City are authorized or
required by law to remain closed.
 
“Closing Date” shall mean December 8, 2016.
 
“Company” shall have the meaning set forth in the preamble to this Agreement and
also includes the Company’s successors.
 
“Depositary” shall mean The Depository Trust Company, or any other depositary
appointed by the Company, including any agent thereof; provided, however, that
any such depositary must at all times have an address in the Borough of
Manhattan, The City of New York.


 
 

--------------------------------------------------------------------------------

 
 
“Event Date” shall have the meaning set forth in Section 2(e).
 
“Exchange Offer” shall mean the exchange offer by the Company of Exchange
Securities for Registrable Securities pursuant to Section 2(a) hereof.
 
“Exchange Offer Registration” shall mean a registration under the 1933 Act
effected pursuant to Section 2(a) hereof.
 
“Exchange Offer Registration Statement” shall mean an exchange offer
registration statement on Form S-4 (or, if applicable, on another appropriate
form) covering the Registrable Securities, and all amendments and supplements to
such registration statement, in each case including the Prospectus contained
therein, all exhibits thereto and all material incorporated or deemed to be
incorporated by reference therein.
 
“Exchange Securities” shall mean the 8.50% Fixed to Floating Subordinated Notes
due 2026 issued by the Company under the Indenture containing terms identical to
the Subordinated Notes (except that (i) interest thereon shall accrue from the
last date to which interest has been paid or duly provided for on the
Subordinated Notes or, if no such interest has been paid or duly provided for,
from the Interest Accrual Date, (ii) provisions relating to an increase in the
stated rate of interest thereon upon the occurrence of a Registration Default
shall be eliminated, (iii) the transfer restrictions and legends relating to
restrictions on ownership and transfer thereof as a result of the issuance of
the Subordinated Notes without registration under the 1933 Act shall be
eliminated, (iv) the denominations thereof shall be $1,000 and integral
multiples of $1,000 and (v) all of the Exchange Securities will be represented
by one or more global Exchange Securities in book-entry form unless exchanged
for Exchange Securities in definitive certificated form under the circumstances
provided in the Indenture to be offered to Holders of Registrable Securities in
exchange for Registrable Securities pursuant to the Exchange Offer).
 
“FINRA” shall mean the Financial Industry Regulatory Authority, Inc.
 
“Holders” shall mean (i) the Purchasers, for so long as they own any Registrable
Securities, and each of their respective successors, assigns and direct and
indirect transferees who become registered owners of Registrable Securities
under the Indenture and (ii) each Participating Broker-Dealer that holds
Exchange Securities for so long as such Participating Broker-Dealer is required
to deliver a prospectus meeting the requirements of the 1933 Act in connection
with any resale of such Exchange Securities.
 
“Indenture” shall mean the indenture, dated as of December 8, 2016, by and
between the Company and Wilmington Trust, National Association, as trustee (the
“Trustee”), as the same may be amended or supplemented from time to time in
accordance with the terms thereof.
 
“Interest Accrual Date” means December 8, 2016.
 
“Majority Holders” shall mean the Holders of a majority of the aggregate
principal amount of Registrable Securities outstanding, excluding Exchange
Securities referred to in clause (ii) of the definition of “Holders” above;
provided that whenever the consent or approval of Holders of a specified
percentage of Registrable Securities or Exchange Securities is required
hereunder, Registrable Securities and Exchange Securities held by the Company or
any of its


 
2

--------------------------------------------------------------------------------

 
 
affiliates (as such term is defined in Rule 405 under the 1933 Act) shall be
disregarded in determining whether such consent or approval was given by the
Holders of such required percentage.
 
“Notifying Broker-Dealer” shall have the meaning set forth in Section 3(f).
 
“Participating Broker-Dealer” shall have the meaning set forth in Section 3(f).
 
“Person” shall mean an individual, partnership, joint venture, limited liability
company, corporation, trust or unincorporated organization, or a government or
agency or political subdivision thereof.
 
“Prospectus” shall mean the prospectus included in a Registration Statement,
including any preliminary prospectus, and any such prospectus as amended or
supplemented by any prospectus supplement, including a prospectus supplement
with respect to the terms of the offering of any portion of the Registrable
Securities covered by a Shelf Registration Statement, and by all other
amendments and supplements to a prospectus, including post-effective amendments,
and in each case including all material incorporated or deemed to be
incorporated by reference therein.
 
“Purchase Agreement” shall have the meaning set forth in the preamble to this
Agreement.
 
“Purchasers” shall have the meaning set forth in the preamble of this Agreement.
 
“Registrable Securities” shall mean the Subordinated Notes; provided, however,
that any Subordinated Notes shall cease to be Registrable Securities when (i) a
Registration Statement with respect to such Subordinated Notes shall have been
declared effective under the 1933 Act and such Subordinated Notes shall have
been disposed of pursuant to such Registration Statement, (ii) such Subordinated
Notes shall have been sold to the public pursuant to Rule 144 (or any similar
provision then in force, but not Rule 144A) under the 1933 Act, or are eligible
to be resold pursuant to Rule 144 without regard to the public information
requirements thereunder, (iii) such Subordinated Notes shall have ceased to be
outstanding, or (iv) such Subordinated Notes have been exchanged for Exchange
Securities which have been registered pursuant to the Exchange Offer
Registration Statement upon consummation of the Exchange Offer unless, in the
case of any Exchange Securities referred to in this clause (iv), such Exchange
Securities are held by Participating Broker-Dealers or otherwise are not freely
tradable by such Participating Broker-Dealers without any limitations or
restrictions under the 1933 Act (in which case such Exchange Securities will be
deemed to be Registrable Securities until such time as such Exchange Securities
are sold to a purchaser in whose hands such Exchange Securities are freely
tradeable without any limitations or restrictions under the 1933 Act).
 
“Registration Default” shall have the meaning set forth in Section 2(e).
 
“Registration Expenses” shall mean any and all reasonable expenses incident to
performance of or compliance by the Company with this Agreement, including
without limitation: (i) all SEC, stock exchange or FINRA registration and filing
fees, (ii) all fees and expenses incurred in connection with compliance with
state or other securities or blue sky laws


 
3

--------------------------------------------------------------------------------

 
 
and compliance with the rules of FINRA (including reasonable fees and
disbursements of one counsel for any Holders in connection with qualification of
any of the Exchange Securities or Registrable Securities under state or other
securities or blue sky laws and any filing with and review by FINRA), (iii) all
expenses of any Persons in preparing, printing and distributing any Registration
Statement, any Prospectus, any amendments or supplements thereto, certificates
representing the Subordinated Notes or Exchange Securities and other documents
relating to the performance of and compliance with this Agreement, (iv) all
rating agency fees, (v) all fees and expenses incurred in connection with the
listing, if any, of any of the Subordinated Notes or Exchange Securities on any
securities exchange or exchanges or on any quotation system, (vi) all fees and
disbursements relating to the qualification of the Indenture under applicable
securities laws, (vii) the fees and disbursements of counsel for the Company and
the fees and expenses of independent public accountants for the Company or for
any other Person, business or assets whose financial statements are included in
any Registration Statement or Prospectus, including the expenses of any special
audits or “cold comfort” letters required by or incident to such performance and
compliance, and (viii) the fees and expenses of the Trustee, any registrar, any
depositary, any paying agent, any escrow agent or any custodian, in each case
including fees and disbursements of their respective counsel.
 
“Registration Statement” shall mean any registration statement of the Company
relating to any offering of the Exchange Securities or Registrable Securities
pursuant to the provisions of this Agreement (including, without limitation, any
Exchange Offer Registration Statement and any Shelf Registration Statement), and
all amendments and supplements to any such Registration Statement, including
post-effective amendments, in each case including the Prospectus contained
therein, all exhibits thereto and all material incorporated or deemed to be
incorporated by reference therein.
 
“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.
 
“Shelf Registration” shall mean a registration effected pursuant to Section 2(b)
hereof.
 
“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company pursuant to the provisions of Section 2(b) of this Agreement which
covers all of the Registrable Securities, as the case may be, on an appropriate
form under Rule 415 under the 1933 Act, or any similar rule that may be adopted
by the SEC, and all amendments and supplements to such registration statement,
including post-effective amendments, in each case including the Prospectus
contained therein, all exhibits thereto and all material incorporated or deemed
to be incorporated by reference therein.
 
“Subordinated Notes” shall have the meaning set forth in the preamble to this
Agreement.
 
“TIA” shall mean the Trust Indenture Act of 1939, as amended from time to time,
and the rules and regulations of the SEC promulgated thereunder.
 
“Trustee” shall mean the trustee with respect to the Subordinated Notes and the
Exchange Securities under the Indenture.
 
For purposes of this Agreement, (i) all references in this Agreement to any
Registration Statement, preliminary prospectus or Prospectus or any amendment or
supplement to any of the


 
4

--------------------------------------------------------------------------------

 
 
foregoing shall be deemed to include the copy filed with the SEC pursuant to its
Electronic Data Gathering, Analysis and Retrieval system; (ii) all references in
this Agreement to financial statements and schedules and other information which
is “contained,” “included” or “stated” in any Registration Statement,
preliminary prospectus or Prospectus (or other references of like import) shall
be deemed to mean and include all such financial statements and schedules and
other information which is incorporated or deemed to be incorporated by
reference in such Registration Statement, preliminary prospectus or Prospectus,
as the case may be; (iii) all references in this Agreement to amendments or
supplements to any Registration Statement, preliminary prospectus or Prospectus
shall be deemed to mean and include the filing of any document under the 1934
Act which is incorporated or deemed to be incorporated by reference in such
Registration Statement, preliminary prospectus or Prospectus, as the case may
be; (iv) all references in this Agreement to Rule 144, Rule 144A, Rule 405 or
Rule 415 under the 1933 Act, and all references to any sections or subsections
thereof or terms defined therein, shall in each case include any successor
provisions thereto; and (v) all references in this Agreement to days (but not to
Business Days) shall mean calendar days.



 
2.         Registration Under the 1933 Act.
 
(a)        Exchange Offer Registration.  The Company shall (A) use commercially
reasonable efforts to file with the SEC on or prior to March 31, 2017, an
Exchange Offer Registration Statement covering the offer by the Company to the
Holders to exchange all of the Registrable Securities for a like aggregate
principal amount of Exchange Securities, (B) use its commercially reasonable
efforts to cause such Exchange Offer Registration Statement to be declared
effective by the SEC no later than  June 15, 2017, (C) use its commercially
reasonable efforts to cause such Registration Statement to remain effective
until the closing of the Exchange Offer and (D) use its commercially reasonable
efforts to consummate the Exchange Offer no later than 45 days after the
effective date of the Exchange Offer Registration Statement.  Upon the
effectiveness of the Exchange Offer Registration Statement, the Company shall
promptly commence the Exchange Offer, it being the objective of such Exchange
Offer to enable each Holder eligible and electing to exchange Registrable
Securities for Exchange Securities (assuming that such Holder is not an
affiliate of the Company within the meaning of Rule 405 under the 1933 Act,
acquires the Exchange Securities in the ordinary course of such Holder’s
business and has no arrangements or understandings with any Person to
participate in the Exchange Offer for the purpose of distributing such Exchange
Securities) to trade such Exchange Securities from and after their receipt
without any limitations or restrictions under the 1933 Act or under the
securities or blue sky laws of the states of the United States.
 
In connection with the Exchange Offer, the Company shall:
 
(i)         promptly mail or otherwise transmit, in compliance with the
applicable procedures of the depositary for such Registrable Securities, to each
Holder a copy of the Prospectus forming part of the Exchange Offer Registration
Statement, together with an appropriate letter of transmittal and related
documents;
 
(ii)        keep the Exchange Offer open for not less than 20 Business Days (or
longer if required by applicable law) after the date notice thereof is mailed to
the Holders and, during the Exchange Offer, offer to all Holders who are legally
eligible to participate


 
5

--------------------------------------------------------------------------------

 
 
in the Exchange Offer the opportunity to exchange their Registrable Securities
for Exchange Securities;
 
(iii)        use the services of a depositary with an address in the Borough of
Manhattan, City of New York for the Exchange Offer;
 
(iv)        permit Holders to withdraw tendered Registrable Securities at any
time prior to the close of business,New York time, on the last Business Day on
which the Exchange Offer shall remain open, by (a) sending to the institution
and at the address specified in the Prospectus or the related letter of
transmittal or related documents a telegram, telex, facsimile transmission or
letter setting forth the name of such Holder, the principal amount of
Registrable Securities delivered for exchange, and a statement that such Holder
is withdrawing its election to have such Subordinated Notes exchanged, or (b)
effecting such withdrawal in compliance with the applicable procedures of the
depositary of the Registrable Securities;
 
(v)        notify each Holder that any Registrable Security not tendered will
remain outstanding and continue to accrue interest, but will not retain any
rights under this Agreement (except in the case of Participating Broker-Dealers
as provided herein); and
 
(vi)        otherwise comply in all material respects with all applicable laws
relating to the Exchange Offer.
 
The Exchange Securities shall be issued under the Indenture, which shall be
qualified under the TIA.  The Indenture shall provide that the Exchange
Securities and the Subordinated Notes shall vote and consent together on all
matters as a single class and shall constitute a single series of debt
securities issued under the Indenture.
 
As soon as reasonably practicable after the close of the Exchange Offer, the
Company shall:
 
(i)         accept for exchange all Registrable Securities duly tendered and not
validly withdrawn pursuant to the Exchange Offer in accordance with the terms of
the Exchange Offer Registration Statement and the letter of transmittal which is
an exhibit thereto;
 
(ii)        deliver, or cause to be delivered, to the Trustee for cancellation
all Registrable Securities so accepted for exchange by the Company; and
 
(iii)        issue, and cause the Trustee to promptly authenticate and deliver
Exchange Securities to each Holder of Registrable Securities so accepted for
exchange equal in principal amount to the principal amount of the Registrable
Securities of such Holder so accepted for exchange.
 
Interest on each Exchange Security will accrue from the last date on which
interest was paid or duly provided for on the Subordinated Notes surrendered in
exchange therefor or, if no interest has been paid or duly provided for on such
Subordinated Notes, from the Interest Accrual Date.  The Exchange Offer shall
not be subject to any conditions, other than (i) that the


 
6

--------------------------------------------------------------------------------

 
 
Exchange Offer, or the making of any exchange by a Holder, does not violate any
applicable law or any applicable interpretation of the staff of the SEC, (ii)
that no action or proceeding shall have been instituted or threatened in any
court or by or before any governmental agency with respect to the Exchange Offer
which, in the Company’s judgment, would reasonably be expected to impair the
ability of the Company to proceed with the Exchange Offer, and (iii) that the
Holders tender the Registrable Securities to the Company in accordance with the
Exchange Offer.
 
Each Holder of Registrable Securities (other than Participating Broker-Dealers)
who wishes to exchange such Registrable Securities for Exchange Securities in
the Exchange Offer will be required to represent that (i) it is not an affiliate
(as defined in Rule 405 under the 1933 Act) of the Company, (ii) any Exchange
Securities to be received by it will be acquired in the ordinary course of
business, (iii) it has no arrangement with any Person to participate in the
distribution (within the meaning of the 1933 Act) of the Exchange Securities,
and (iv) it is not acting on behalf of any Person who could not truthfully make
the statements set forth in clauses (i), (ii) and (iii) immediately above, and
shall be required to make such other representations as may be reasonably
necessary under applicable SEC rules, regulations or interpretations to render
the use of Form S-4 or another appropriate form under the 1933 Act available.
 
(b)       Shelf Registration.  (i) If, because of any change in law or
applicable interpretations thereof by the staff of the SEC, the Company is not
permitted to effect the Exchange Offer as contemplated by Section 2(a) hereof,
or (ii) if for any other reason (A) the Exchange Offer Registration Statement is
not declared effective by June 15, 2017 or (B) the Exchange Offer is not
consummated within 45 days after effectiveness of the Exchange Offer
Registration Statement (provided that if the Exchange Offer Registration
Statement shall be declared effective after June 15, 2017 or if the Exchange
Offer shall be consummated after such 45-day period, then the Company’s
obligations under this clause (ii) arising from the failure of the Exchange
Offer Registration Statement to be declared effective by June 15, 2017 or the
failure of the Exchange Offer to be consummated within such 45-day period,
respectively, shall terminate), or (iii) if any Holder is not eligible to
participate in the Exchange Offer or elects to participate in the Exchange Offer
but does not receive Exchange Securities which are freely tradeable without any
limitations or restrictions under the 1933 Act, the Company shall, at its cost:
 
(A)       as promptly as practicable, but no later than (a) June 15, 2017 or (b)
the 60th day after any such filing obligation arises, whichever is later, file
with the SEC a Shelf Registration Statement relating to the offer and sale of
the Registrable Securities by the Holders from time to time in accordance with
the methods of distribution elected by the Majority Holders of such Registrable
Securities and set forth in such Shelf Registration Statement;
 
(B)       use its commercially reasonable efforts to cause such Shelf
Registration Statement to be declared effective by the SEC as promptly as
practicable, but in no event later than (a) August 15, 2017 or (b) the 120th day
after an obligation to file with the SEC a Shelf Registration Statement arises,
whichever is later.  In the event that the Company is required to file a Shelf
Registration Statement pursuant to clause (iii) above, the Company shall file
and use its commercially reasonable efforts to have


 
7

--------------------------------------------------------------------------------

 
 
declared effective by the SEC both an Exchange Offer Registration Statement
pursuant to Section 2(a) with respect to all Registrable Securities and a Shelf
Registration Statement (which may be a combined Registration Statement with the
Exchange Offer Registration Statement) with respect to offers and sales of
Registrable Securities held by such Holder described in clause (iii) above;
 
(C)       use its commercially reasonable efforts to keep the Shelf Registration
Statement continuously effective, supplemented and amended as required, in order
to permit the Prospectus forming part thereof to be usable by Holders for a
period of two years after the latest date on which any Subordinated Notes are
originally issued by the Company (subject to extension pursuant to the last
paragraph of Section 3) or, if earlier, when all of the Registrable Securities
covered by such Shelf Registration Statement (i) have been sold pursuant to the
Shelf Registration Statement in accordance with the intended method of
distribution thereunder, or (ii) cease to be Registrable Securities; and
 
(D)       notwithstanding any other provisions hereof, use its commercially
reasonable efforts to ensure that (i) any Shelf Registration Statement and any
amendment thereto and any Prospectus forming a part thereof and any supplements
thereto comply in all material respects with the 1933 Act, (ii) any Shelf
Registration Statement and any amendment thereto does not, when it becomes
effective, contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading and (iii) any Prospectus forming part of any Shelf
Registration Statement and any amendment or supplement to such Prospectus does
not include an untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, however,
clauses (ii) and (iii) shall not apply to any statement in or omission from a
Shelf Registration Statement or a Prospectus made in reliance upon and
conformity with information relating to any Holder or Participating
Broker-Dealer of Registrable Securities furnished to the Company in writing by
such Holder or Participating Broker-Dealer, respectively, expressly for use in
such Shelf Registration Statement or Prospectus.
 
The Company further agrees, if necessary, to supplement or amend the Shelf
Registration Statement if reasonably requested by the Majority Holders with
respect to information relating to the Holders and otherwise as required by
Section 3(b) below, to use its commercially reasonable efforts to cause any such
amendment to become effective and such Shelf Registration Statement to become
usable as soon as reasonably practicable thereafter and to furnish to the
Holders of Registrable Securities copies of any such supplement or amendment
promptly after its being used or filed with the SEC.
 
(c)        Expenses.  The Company shall pay all Registration Expenses in
connection with the registration pursuant to Section 2(a) and 2(b) and, in the
case of any Shelf Registration Statement, will reimburse the Holders for the
reasonable fees and disbursements of one counsel (in addition to any local
counsel) designated in writing by the Majority Holders to act as counsel for the
Holders of the Registrable Securities in connection therewith; provided,
however, that the Company shall not be responsible for reimbursement for the
fees and disbursements of such


 
8

--------------------------------------------------------------------------------

 
 
counsel in an aggregate amount in excess of $25,000.00.  Each Holder shall pay
all fees and disbursements of its counsel other than as set forth in the
preceding sentence or in the definition of Registration Expenses and all
underwriting discounts and commissions and transfer taxes, if any, relating to
the sale or disposition of such Holder’s Registrable Securities pursuant to a
Shelf Registration Statement.
 
(d)        Effective Registration Statement.
 
(i)         The Company shall be deemed not to have used its commercially
reasonable efforts to cause the Exchange Offer Registration Statement or any
Shelf Registration Statement, as the case may be, to become, or to remain,
effective during the requisite periods set forth herein if the Company
voluntarily takes any action that could reasonably be expected to result in any
such Registration Statement not being declared effective or remaining effective
or result in the Holders of Registrable Securities (including, under the
circumstances contemplated by Section 3(f) hereof, Exchange Securities) covered
thereby not being able to exchange or offer and sell such Registrable Securities
during that period unless (A) such action is required by applicable law or (B)
such action is taken by the Company in good faith and for valid business reasons
(but not including avoidance of the Company’s obligations hereunder), including,
but not limited to, the acquisition or divestiture of assets or a material
corporate transaction or event, or if the Company determines in good faith that
effecting or maintaining the availability of the registration would materially
and adversely affect an offering of securities of the Company or if the Company
is in possession of material non-public information the disclosure of which
would not be in the best interests of the Company, in each case so long as the
Company promptly complies with the notification requirements of Section 3(k)
hereof, if applicable.  Nothing in this paragraph shall prevent the accrual of
Additional Interest on any Registrable Securities or Exchange Securities.
 
(ii)        An Exchange Offer Registration Statement pursuant to Section 2(a)
hereof or a Shelf Registration Statement pursuant to Section 2(b) hereof shall
not be deemed to have become effective unless it has been declared effective by
the SEC; provided, however, that if, after such Registration Statement has been
declared effective, the offering of Registrable Securities pursuant to a
Registration Statement is interfered with by any stop order, injunction or other
order or requirement of the SEC or any other governmental agency or court, such
Registration Statement shall be deemed not to have been effective during the
period of such interference until the offering of Registrable Securities
pursuant to such Registration Statement may legally resume.
 
(iii)        During any 365-day period, the Company may, by notice as described
in Section 3(e), suspend the availability of a Shelf Registration Statement
(and, if the Exchange Offer Registration Statement is being used in connection
with the resale of Exchange Securities by Participating Broker-Dealers as
contemplated by Section 3(f), the Exchange Offer Registration Statement) and the
use of the related Prospectus for up to two periods of up to 90 consecutive days
each (except for the consecutive 90-day period immediately prior to final
maturity of the Subordinated Notes), but no more than an aggregate of 120 days
during any 365-day period, upon (a) the happening of any event or the discovery
of any fact referred to in Section 3(e)(vi), or (b) if the Company determines


 
9

--------------------------------------------------------------------------------

 
 
in good faith that effecting or maintaining the availability of the registration
would materially and adversely affect an offering of securities of the Company
or if the Company is in possession of material non-public information the
disclosure of which would not be in the best interests of the Company, in each
case subject to compliance by the Company with its obligations under the last
paragraph of Section 3.
 
(e)        Increase in Interest Rate.  In the event that:
 
(i)         the Exchange Offer Registration Statement is not filed with the SEC
on or prior to March 31, 2017, or
 
(ii)        the Exchange Offer Registration Statement is not declared effective
by the SEC on or prior to June 15, 2017, or
 
(iii)        the Exchange Offer is not consummated on or prior to the 45th day
following the effective date of the Exchange Offer Registration Statement, or
 
(iv)        if required, a Shelf Registration Statement is not filed with the
SEC on or prior to (A) June 15, 2017 or (B) the 60th day after the obligation to
file with the SEC a Shelf Registration Statement arises, whichever is later, or
 
(v)        if required, a Shelf Registration Statement is not declared effective
on or prior to (a) August 15, 2017 or (b) the 120th day after an obligation to
file with the SEC a Shelf Registration Statement arises, whichever is later, or
 
(vi)        a Shelf Registration Statement is declared effective by the SEC but
such Shelf Registration Statement ceases to be effective or such Shelf
Registration Statement or the Prospectus included therein ceases to be usable in
connection with resales of Registrable Securities for any reason and (A) the
aggregate number of days in any consecutive 365-day period for which the Shelf
Registration Statement or such Prospectus shall not be effective or usable
exceeds 120 days, (B) the Shelf Registration Statement or such Prospectus shall
not be effective or usable for more than two periods (regardless of duration) in
any consecutive 365-day period or (C) the Shelf Registration Statement or such
Prospectus shall not be effective or usable for a period of more than 90
consecutive days, or
 
(vii)       the Exchange Offer Registration Statement is declared effective by
the SEC but, if the Exchange Offer Registration Statement is being used in
connection with the resale of Exchange Securities as contemplated by Section
3(f) of this Agreement, the Exchange Offer Registration Statement ceases to be
effective or the Exchange Offer Registration Statement or the Prospectus
included therein ceases to be usable in connection with resales of Exchange
Securities for any reason during the 180-day period referred to in Section
3(f)(A) of this Agreement (as such period may be extended pursuant to the last
paragraph of Section 3 of this Agreement) and (A) the aggregate number of days
in any consecutive 365-day period for which the Exchange Offer Registration
Statement or such Prospectus shall not be effective or usable exceeds 120 days,
(B) the Exchange Offer Registration Statement or such Prospectus shall not be
effective or usable for more than two periods (regardless of duration) in any
consecutive


 
10

--------------------------------------------------------------------------------

 
 
365-day period or (C) the Exchange Offer Registration Statement or the
Prospectus shall not be effective or usable for a period of more than 90
consecutive days,
 
(each of the events referred to in clauses (i) through (vii) above being
hereinafter called a “Registration Default”), the per annum interest rate borne
by the Registrable Securities shall be increased (“Additional Interest”) by
one-quarter of one percent (0.25%) per annum immediately following March 31,
2017 in the case of clause (i) above, immediately following June 15, 2017 in the
case of clause (ii) above, immediately following such 45-day period in the case
of clause (iii) above, immediately following June 15, 2017 or such 60-day
period, whichever ends later, in the case of clause (iv) above, immediately
following August 15, 2017 or such 120-day period, as applicable, in the case of
clause (v) above, immediately following the 120th day in any consecutive 365-day
period, as of the first day of the third period in any consecutive 365-day
period or immediately following the 90th consecutive day, whichever occurs
first, that a Shelf Registration Statement shall not be effective or a Shelf
Registration Statement or the Prospectus included therein shall not be usable as
contemplated by clause (vi) above, or immediately following the 120th day in any
consecutive 365-day period, as of the first day of the third period in any
consecutive 365-day period or immediately following the 90th consecutive day,
whichever occurs first, that the Exchange Offer Registration Statement shall not
be effective or the Exchange Offer Registration Statement or the Prospectus
included therein shall not be usable as contemplated by clause (vii) above,
which rate will be increased by an additional one-quarter of one percent (0.25%)
per annum immediately following each 90-day period that any Additional Interest
continues to accrue under any circumstances; provided that, if at any time more
than one Registration Default has occurred and is continuing, then, until the
next date that there is no Registration Default, the increase in interest rate
provided for by this paragraph shall apply as if there occurred a single
Registration Default that begins on the date that the earliest such Registration
Default occurred and ends on such date that there is no Registration Default;
provided further, that the aggregate increase in such annual interest rate may
in no event exceed one-half of one percent (0.50%) per annum (and an overall
increase of 0.50% per annum).  Upon the filing of the Exchange Offer
Registration Statement after March 31, 2017 described in clause (i) above, the
effectiveness of the Exchange Offer Registration Statement after June 15, 2017
described in clause (ii) above, the consummation of the Exchange Offer after the
45-day period described in clause (iii) above, the filing of the Shelf
Registration Statement after June 15, 2017 or the 60-day period, as the case may
be, described in clause (iv) above, the effectiveness of a Shelf Registration
Statement after August 15, 2017 or the 120-day period, as applicable, described
in clause (v) above, or the Shelf Registration Statement once again being
effective or the Shelf Registration Statement and the Prospectus included
therein becoming usable in connection with resales of Registrable Securities, as
the case may be, in the case of clause (vi) above, or the Exchange Offer
Registration Statement once again becoming effective or the Exchange Offer
Registration Statement and the Prospectus included therein becoming usable in
connection with resales of Exchange Securities, as the case may be, in the case
of clause (vii) thereof, the interest rate borne by the Registrable Securities
from the date of such filing, effectiveness, consummation or resumption of
effectiveness or usability, as the case may be, shall be reduced to the original
interest rate so long as no other Registration Default shall have



 
 
11

--------------------------------------------------------------------------------

 
 
occurred and shall be continuing at such time and the Company is otherwise in
compliance with this paragraph; provided, however, that, if after any such
reduction in interest rate, one or more Registration Defaults shall again occur,
the interest rate shall again be increased pursuant to the foregoing provisions
(as if it was the original Registration Default).  Notwithstanding anything in
this Agreement to the contrary, the Company will not be obligated to pay any
Additional Interest in the case of a Shelf Registration Statement with respect
to any Holder of Registrable Securities who fails to timely provide all
information with respect to Holder that is reasonably requested by the Company
to enable it to timely comply with its obligations under Section 2(b).
 
The Company shall notify the Trustee within three Business Days after each and
every date on which an event occurs in respect of which Additional Interest is
required to be paid (an “Event Date”). Additional Interest shall be paid by
depositing with the Trustee, in trust, for the benefit of the Holders of
Registrable Securities, on or before the applicable interest payment date,
immediately available funds in sums sufficient to pay the Additional Interest
then due.  The Additional Interest due shall be payable on each interest payment
date to the record Holder of Registrable Securities entitled to receive the
interest payment to be paid on such date as set forth in the Indenture. Each
obligation to pay Additional Interest shall be deemed to accrue from and
including the day following the applicable Event Date.
 
Anything herein to the contrary notwithstanding, any Holder who was, at the time
the Exchange Offer was pending and consummated, eligible to exchange, and did
not validly tender, its Subordinated Notes for Exchange Securities in the
Exchange Offer will not be entitled to receive any Additional Interest.
 
(f)         Specific Enforcement.  Without limiting the remedies available to
the Holders or any Participating Broker-Dealer, the Company acknowledges that
any failure by the Company to comply with its obligations under Sections 2(a)
and 2(b) hereof may result in material irreparable injury to the Holders or the
Participating Broker-Dealers for which there is no adequate remedy at law, that
it will not be possible to measure damages for such injuries precisely and that,
in the event of any such failure, any Holder and any Participating Broker-Dealer
may obtain such relief as may be required to specifically enforce the Company’s
obligations under Sections 2(a) and 2(b).
 
3.         Registration Procedures.  In connection with the obligations of the
Company with respect to the Registration Statements pursuant to Sections 2(a)
and 2(b) hereof, the Company shall:
 
(a)        prepare and file with the SEC a Registration Statement or, if
required, Registration Statements, within the time periods specified in Section
2, on the appropriate form under the 1933 Act, which form (i) shall be selected
by the Company, (ii) shall, in the case of a Shelf Registration Statement, be
available for the sale of the Registrable Securities by the selling Holders
thereof and (iii) shall comply as to form in all material respects with the
requirements of the applicable form and include or incorporate by reference all
financial statements required by the SEC to be filed therewith or incorporated
by reference therein, and use its commercially reasonable efforts to cause such
Registration Statement to become effective and remain effective for the
applicable period in accordance with Section 2 hereof;


 
12

--------------------------------------------------------------------------------

 
 
(b)        prepare and file with the SEC such amendments and post-effective
amendments to each Registration Statement as may be necessary under applicable
law to keep such Registration Statement effective for the applicable period in
accordance with Section 2 hereof; cause each Prospectus to be supplemented by
any required prospectus supplement, and as so supplemented to be filed pursuant
to Rule 424 under the 1933 Act; and comply with the provisions of the 1933 Act
and the 1934 Act with respect to the disposition of all Registrable Securities
covered by each Registration Statement during the applicable period in
accordance with the intended method or methods of distribution by the selling
Holders thereof;
 
(c)        in the case of a Shelf Registration, (i) notify each Holder of
Registrable Securities, at least five Business Days prior to filing, that a
Shelf Registration Statement with respect to the Registrable Securities is being
filed and advising such Holders that the distribution of Registrable Securities
will be made in accordance with the method elected by the Majority Holders; (ii)
furnish to each Holder of Registrable Securities and counsel for the Holders,
without charge, as many copies of each Prospectus, including each preliminary
Prospectus, and any amendment or supplement thereto and such other documents as
such Holder or counsel may reasonably request, in order to facilitate the public
sale or other disposition of the Registrable Securities; and (iii) subject to
the penultimate paragraph of this Section 3, the Company hereby consents to the
use of the Prospectus, including each preliminary Prospectus, or any amendment
or supplement thereto by each of the Holders of Registrable Securities in
accordance with applicable law in connection with the offering and sale of the
Registrable Securities covered by and in the manner described in any Prospectus
or any amendment or supplement thereto;
 
(d)        use its commercially reasonable efforts to register or qualify the
Registrable Securities under all applicable state securities or “blue sky” laws
of such jurisdictions as any Holder of Registrable Securities covered by a
Registration Statement shall reasonably request, to cooperate with the Holders
of any Registrable Securities in connection with any filings required to be made
with FINRA, to keep each such registration or qualification effective during the
period such Registration Statement is required to be effective and do any and
all other acts and things which may be reasonably necessary or advisable to
enable such Holder to consummate the disposition in each such jurisdiction of
such Registrable Securities owned by such Holder; provided, however, that the
Company shall not be required to (i) qualify as a foreign corporation or entity
or as a dealer in securities in any jurisdiction where it would not otherwise be
required to qualify but for this Section 3(d) or (ii) take any action which
would subject it to general service of process or taxation in any such
jurisdiction if it is not then so subject;
 
(e)        in the case of a Shelf Registration, notify each Holder of
Registrable Securities and counsel for such Holders promptly and, if requested
by such Holder or counsel, confirm such advice in writing promptly (i) when a
Registration Statement has become effective and when any post-effective
amendments and supplements thereto become effective, (ii) of any request by the
SEC or any state securities authority for post-effective amendments or
supplements to a Registration Statement or Prospectus or for additional
information after a Registration Statement has become effective (other than
comments to 1934 Act reports incorporated therein by reference), (iii) of the
issuance by the SEC or any state securities authority of any stop order
suspending the effectiveness of a Registration Statement or the initiation of
any proceedings for that purpose, (iv) [reserved], (v) of the receipt by the
Company of any notification with respect to the suspension of the qualification
of the Registrable Securities for sale in any jurisdiction or the


 
13

--------------------------------------------------------------------------------

 
 
initiation or threatening of any proceeding for such purpose, (vi) of the
happening of any event or the discovery of any facts during the period a Shelf
Registration Statement is effective which is contemplated in Section 2(d)(i) or
which makes any statement made in such Shelf Registration Statement or the
related Prospectus untrue in any material respect or which constitutes an
omission to state a material fact in such Shelf Registration Statement or
Prospectus and (vii) of any determination by the Company that a post-effective
amendment to a Registration Statement would be appropriate.  Without limitation
to any other provisions of this Agreement, the Company agrees that this Section
3(e) shall also be applicable, mutatis mutandis, with respect to the Exchange
Offer Registration Statement and the Prospectus included therein to the extent
that such Prospectus is being used by Participating Broker-Dealers as
contemplated by Section 3(f);
 
(f)           (1) in the case of an Exchange Offer, (i) include in the Exchange
Offer Registration Statement (1) a “Plan of Distribution” section covering the
use of the Prospectus included in the Exchange Offer Registration Statement by
broker-dealers who have exchanged their Registrable Securities for Exchange
Securities for the resale of such Exchange Securities and (2) a statement to the
effect that any such broker-dealers who wish to use the related Prospectus in
connection with the resale of Exchange Securities acquired as a result of
market-making or other trading activities will be required to notify the Company
to that effect, together with instructions for giving such notice (which
instructions shall include a provision for giving such notice by checking a box
or making another appropriate notation on the related letter of transmittal)
(each such broker-dealer who gives notice to the Company as aforesaid being
hereinafter called a “Notifying Broker-Dealer”), (ii) furnish to each Notifying
Broker-Dealer who desires to participate in the Exchange Offer, without charge,
as many copies of each Prospectus included in the Exchange Offer Registration
Statement, including any preliminary prospectus, and any amendment or supplement
thereto, as such broker-dealer may reasonably request, (iii) include in the
Exchange Offer Registration Statement a statement that any broker-dealer who
holds Registrable Securities acquired for its own account as a result of
market-making activities or other trading activities (a “Participating
Broker-Dealer”), and who receives Exchange Securities for Registrable Securities
pursuant to the Exchange Offer, may be a statutory underwriter and must deliver
a prospectus meeting the requirements of the 1933 Act in connection with any
resale of such Exchange Securities, (iv) subject to the penultimate paragraph of
this Section 3, the Company hereby consents to the use of the Prospectus forming
part of the Exchange Offer Registration Statement or any amendment or supplement
thereto by any Notifying Broker-Dealer in accordance with applicable law in
connection with the sale or transfer of Exchange Securities, and (v) include in
the transmittal letter or similar documentation to be executed by an exchange
offeree in order to participate in the Exchange Offer the following provision:
 
“If the undersigned is not a broker-dealer, the undersigned represents that it
is not engaged in, and does not intend to engage in, a distribution of Exchange
Securities.  If the undersigned is a broker-dealer that will receive Exchange
Securities for its own account in exchange for Registrable Securities, it
represents that the Registrable Securities to be exchanged for Exchange
Securities were acquired by it as a result of market-making activities or other
trading activities and acknowledges that it will deliver a prospectus meeting
the requirements of the 1933 Act in connection with any resale of such Exchange
Securities pursuant to the Exchange Offer; however, by so acknowledging and by
delivering a


 
14

--------------------------------------------------------------------------------

 


prospectus, the undersigned will not be deemed to admit that it is an
“underwriter” within the meaning of the 1933 Act;”
 
(A)       to the extent any Notifying Broker-Dealer participates in the Exchange
Offer, (i) the Company shall use its commercially reasonable efforts to maintain
the effectiveness of the Exchange Offer Registration Statement for a period of
180 days (subject to extension pursuant to the last paragraph of this Section 3)
following the last date on which exchanges are accepted pursuant to the Exchange
Offer, and (ii) the Company will comply, insofar as relates to the Exchange
Offer Registration Statement, the Prospectus included therein and the offering
and sale of Exchange Securities pursuant thereto, with its obligations under
Section 2(b)(D), the last paragraph of Section 2(b), Section 3(c), 3(d), 3(e),
3(g), 3(i), 3(j), 3(k), 3(m) and 3(n), and the last three paragraphs of this
Section 3 as if all references therein to a Shelf Registration Statement, the
Prospectus included therein and the Holders of Registrable Securities referred,
mutatis mutandis, to the Exchange Offer Registration Statement, the Prospectus
included therein and the applicable Notifying Broker-Dealers and, for purposes
of this Section 3(f), all references in any such paragraphs or sections to the
“Majority Holders” shall be deemed to mean, solely insofar as relates to this
Section 3(f), the Notifying Broker-Dealers who are the Holders of the majority
in aggregate principal amount of the Exchange Securities which are Registrable
Securities; and
 
(B)       the Company shall not be required to amend or supplement the
Prospectus contained in the Exchange Offer Registration Statement as would
otherwise be contemplated by Section 3(b) or 3(k) hereof, or take any other
action as a result of this Section 3(f), for a period exceeding 180 days
(subject to extension pursuant to the last paragraph of this Section 3) after
the last date on which exchanges are accepted pursuant to the Exchange Offer and
Notifying Broker-Dealers shall not be authorized by the Company to, and shall
not, deliver such Prospectus after such period in connection with resales
contemplated by this Section 3;
 
(g)        in the case of a Shelf Registration, furnish counsel for the Holders
of Registrable Securities copies of any request by the SEC or any state
securities authority for amendments or supplements to a Registration Statement
or Prospectus or for additional information (other than comments to 1934 Act
reports incorporated therein by reference);
 
(h)        use its commercially reasonable efforts to obtain the withdrawal of
any order suspending the effectiveness of a Registration Statement as soon as
practicable and provide immediate notice to each Holder of the withdrawal of any
such order;
 
(i)         in the case of a Shelf Registration, upon request furnish to each
Holder of Registrable Securities, without charge, at least one conformed copy of
each Registration Statement and any post-effective amendments thereto (without
documents incorporated or deemed to be incorporated therein by reference or
exhibits thereto, unless requested);
 
(j)         in the case of a Shelf Registration, cooperate with the selling
Holders of Registrable Securities to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be sold and not
bearing any restrictive legends; and cause such


 
15

--------------------------------------------------------------------------------

 
 
Registrable Securities to be in such denominations (consistent with the
provisions of the Indenture) and in a form eligible for deposit with the
Depositary and registered in such names as the selling Holders may reasonably
request in writing, at least one Business Day prior to the closing of any sale
of Registrable Securities;
 
(k)        in the case of a Shelf Registration, upon the occurrence of any event
or the discovery of any facts as contemplated by Section 3(e)(vi) hereof, use
its best efforts to prepare a supplement or post-effective amendment to a
Registration Statement or the related Prospectus or any document incorporated or
deemed to be incorporated therein by reference or file any other required
document so that, as thereafter delivered to the purchasers of the Registrable
Securities, such Prospectus will not contain at the time of such delivery any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading.  The Company agrees to notify each Holder
to suspend use of the Prospectus as promptly as practicable after the occurrence
of such an event, and each Holder hereby agrees to suspend use of the Prospectus
until the Company has amended or supplemented the Prospectus to correct such
misstatement or omission.  At such time as such public disclosure is otherwise
made or the Company determines that such disclosure is not necessary, in each
case to correct any misstatement of a material fact or to include any omitted
material fact, the Company agrees promptly to notify each Holder of such
determination and to furnish each Holder such number of copies of the
Prospectus, as amended or supplemented, as such Holder may reasonably request;
 
(l)         obtain CUSIP and ISIN numbers for all Exchange Securities or
Registrable Securities, as the case may be, not later than the effective date of
a Registration Statement, and provide the Trustee with printed or word-processed
certificates for the Exchange Securities or Registrable Securities, as the case
may be, in a form eligible for deposit with the Depositary;
 
(m)       in the case of a Shelf Registration, upon request make available for
inspection, at reasonable times and in reasonable manner, by representatives of
the Holders of the Registrable Securities participating in any disposition
pursuant to a Shelf Registration Statement and one counsel or accountant
retained by such Holders, all financial statements and other records, documents
and properties of the Company reasonably requested by any such Persons, and
cause the respective officers, directors, employees, and any other agents of the
Company to supply all information reasonably requested by any such Persons in
connection with a Shelf Registration Statement; provided, that any such Persons
shall be required to execute a customary confidentiality agreement subject to
customary exceptions for information provided to financial institutions for
diligence purposes in connection with a securities offering;
 
(n)        in the case of a Shelf Registration, at reasonable time prior to
filing any Shelf Registration Statement, any Prospectus forming a part thereof,
any amendment to such Shelf Registration Statement or amendment or supplement to
such Prospectus (other than 1934 Act reports incorporated therein by reference),
provide copies of such document to the Holders of Registrable Securities and to
counsel for any such Holders, and make such changes in any such document prior
to the filing thereof as the Holders of Registrable Securities or their counsel
may reasonably request; and cause the representatives of the Company to be
available for discussion of such documents as shall be reasonably requested by
the Holders of Registrable Securities, and shall not at any time make any filing
of any such document of which such Holders or their


 
16

--------------------------------------------------------------------------------

 
 
counsel shall not have previously been advised and furnished a copy or to which
such Holders or their counsel shall reasonably object within a reasonable time
period;
 
(o)        in the case of a Shelf Registration, use its reasonable best efforts
to cause the Registrable Securities to be rated by one or more appropriate
rating agencies, if so requested by the Majority Holders of Registrable
Securities, unless the Registrable Securities are already so rated;
 
(p)        otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the SEC and, with respect to each
Registration Statement and each post-effective amendment, if any, thereto and
each filing by the Company of an Annual Report on Form 10-K, make available to
its security holders, as soon as reasonably practicable, an earnings statement
covering at least twelve months which shall satisfy the provisions of Section
11(a) of the 1933 Act and Rule 158 thereunder; and
 
In the case of a Shelf Registration Statement, the Company may require each
Holder of Registrable Securities to furnish to the Company such information
regarding such Holder and the proposed distribution by such Holder of such
Registrable Securities as the Company may from time to time reasonably request
in writing and require such Holder to agree in writing to be bound by all
provisions of this Agreement applicable to such Holder. No Holder of Registrable
Securities shall be entitled to include any of its Registrable Securities in any
Shelf Registration pursuant to this Agreement unless such Holder furnishes to
the Company in writing, with 10 Business Days after receipt of a written request
therefor, such information as set forth in the preceding sentence.
 
In the case of a Shelf Registration Statement, each Holder agrees and, in the
event that any Participating Broker-Dealer is using the Prospectus included in
the Exchange Offer Registration Statement in connection with the sale of
Exchange Securities pursuant to Section 3(f), each such Participating
Broker-Dealer agrees that, upon receipt of any notice from the Company of the
happening of any event or the discovery of any facts of the kind described in
Section 3(e)(ii), 3(e)(iii) or 3(e)(v) through 3(e)(vii) hereof, such Holder or
Participating Broker-Dealer, as the case may be, will forthwith discontinue
disposition of Registrable Securities pursuant to a Registration Statement until
receipt by such Holder or Participating Broker-Dealer, as the case may be, of
(i) the copies of the supplemented or amended Prospectus contemplated by Section
3(k) hereof or (ii) written notice from the Company that the Shelf Registration
Statement or the Exchange Offer Registration Statement, respectively, are once
again effective or that no supplement or amendment is required.  If so directed
by the Company, such Holder or Participating Broker-Dealer, as the case may be,
will deliver to the Company (at the Company’s expense) all copies in its
possession, other than permanent file copies then in its possession, of the
Prospectus covering such Registrable Securities current at the time of receipt
of such notice.  Nothing in this paragraph shall prevent the accrual of
Additional Interest on any Registrable Securities.
 
If the Company shall give any such notice to suspend the disposition of
Registrable Securities pursuant to the immediately preceding paragraph, the
Company shall be deemed to have used its commercially reasonable efforts to keep
the Shelf Registration Statement or, in the case of Section 3(f), the Exchange
Offer Registration Statement, as the case may be, effective


 
17

--------------------------------------------------------------------------------

 
 
during such period of suspension; provided that (i) such period of suspension
shall not exceed the time periods provided in Section 2(d)(iii) hereof and (ii)
the Company shall use its commercially reasonable efforts to file and have
declared effective (if an amendment) as soon as practicable thereafter an
amendment or supplement to the Shelf Registration Statement or the Exchange
Offer Registration Statement or both, as the case may be, or the Prospectus
included therein and shall extend the period during which the Shelf Registration
Statement or the Exchange Offer Registration Statement or both, as the case may
be, shall be maintained effective pursuant to this Agreement (and, if
applicable, the period during which Participating Broker-Dealers may use the
Prospectus included in the Exchange Offer Registration Statement pursuant to
Section 3(f) hereof) by the number of days during the period from and including
the date of the giving of such notice to and including the earlier of the date
when the Holders or Participating Broker-Dealers, respectively, shall have
received copies of the supplemented or amended Prospectus necessary to resume
such dispositions and the effective date of written notice from the Company to
the Holders or Participating Broker-Dealers, respectively, that the Shelf
Registration Statement or the Exchange Offer Registration Statement,
respectively, are once again effective or that no supplement or amendment is
required.
 
4.
Indemnification and Contribution.

 
(a)        The Company agrees to indemnify and hold harmless each Holder, each
Participating Broker-Dealer and each Person, if any, who controls any Holder or
Participating Broker-Dealer within the meaning of either Section 15 of the 1933
Act or Section 20 of the 1934 Act, as follows:
 
(i)         against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, arising out of any untrue statement or alleged untrue
statement of a material fact contained in any Registration Statement (or any
amendment thereto) pursuant to which Exchange Securities or Registrable
Securities were registered under the 1933 Act, including all documents
incorporated therein by reference, or any omission or alleged omission therefrom
of a material fact required to be stated therein or necessary to make the
statements therein not misleading, or arising out of any untrue statement or
alleged untrue statement of a material fact contained in any preliminary
prospectus or Prospectus (or any amendment or supplement thereto) or any
omission or alleged omission therefrom of a material fact necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading;
 
(ii)        against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, to the extent of the aggregate amount paid in
settlement of any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or of any claim whatsoever
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission described in subparagraph (i) above; provided that any
such settlement is effected with the written consent of the Company; and
 
(iii)        against any and all expense whatsoever, as incurred (including,
subject to Section 4(c) below, the fees and disbursements of counsel chosen by
any indemnified party), reasonably incurred in investigating, preparing or
defending against any litigation,


 
18

--------------------------------------------------------------------------------

 
 
or any investigation or proceeding by any governmental agency or body, commenced
or threatened, or any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission described in
subparagraph (i) above, to the extent that any such expense is not paid under
subparagraph (i) or (ii) above;
 
provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with written information furnished to the Company by any
Holder or Participating Broker-Dealer with respect to such Holder or
Participating Broker-Dealer, as the case may be, expressly for use in the
Registration Statement (or any amendment thereto) or the Prospectus (or any
amendment or supplement thereto).
 
(b)        Each Holder, severally but not jointly, agrees to indemnify and hold
harmless the Company, each director of the Company, each officer of the Company
who signed the Registration Statement, each Participating Broker-Dealer and each
other selling Holder and each Person, if any, who controls the Company, any
Participating Broker-Dealer or any other selling Holder within the meaning of
Section 15 of the 1933 Act or Section 20 of the 1934 Act against any and all
loss, liability, claim, damage and expense described in the indemnity contained
in Section 4(a) hereof, as incurred, but only with respect to untrue statements
or omissions, or alleged untrue statements or omissions, made in the Shelf
Registration Statement (or any amendment thereto) or any Prospectus included
therein (or any amendment or supplement thereto) in reliance upon and in
conformity with written information with respect to such Holder furnished to the
Company by such Holder expressly for use in the Shelf Registration Statement (or
any amendment thereto) or such Prospectus (or any amendment or supplement
thereto); provided, however, that no such Holder shall be liable for any claims
hereunder in excess of the amount of net proceeds received by such Holder from
the sale of Registrable Securities pursuant to such Shelf Registration
Statement.
 
(c)        Each indemnified party shall give notice as promptly as reasonably
practicable to each indemnifying party of any action commenced against it in
respect of which indemnity may be sought hereunder, but failure so to notify an
indemnifying party shall not relieve such indemnifying party from any liability
hereunder to the extent it is not materially prejudiced as a result thereof and
in any event shall not relieve it from any liability which it may have otherwise
than on account of this indemnity agreement. Counsel to the respective
indemnified parties shall be selected as follows: (i) counsel to the Company,
its directors, each of its officers who signed the Registration Statement and
all Persons, if any, who control the Company within the meaning of Section 15 of
the 1933 Act or Section 20 of the 1934 Act shall be selected by the Company;
(ii) counsel to the Holders (other than Participating Broker-Dealers) and all
Persons, if any, who control any Holders (other than any Participating
Broker-Dealers) within the meaning of Section 15 of the 1933 Act or Section 20
of the 1934 Act shall be selected by the Holders who held or hold, as the case
may be, a majority in aggregate principal amount of the Registrable Securities
held by all such Holders; and (iii) counsel to the Participating Broker-Dealers
and all Persons, if any, who control any such Participating Broker-Dealer within
the meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act shall be
selected by the Participating Broker-Dealers who held or hold, as the case may
be, a majority in aggregate principal amount of the Exchange Securities referred
to in Section 3(f) hereof held by all such Participating Broker-Dealers. In no


 
19

--------------------------------------------------------------------------------

 
 
event shall the indemnifying party or parties be liable for (A) the fees and
expenses of more than one counsel (in addition to any local counsel) separate
from the indemnifying parties’ own counsel for the Company and all other Persons
referred to in clause (i) of this paragraph, (B) the fees and expenses of more
than one counsel (in addition to any local counsel) separate from the
indemnifying parties’ own counsel for all Holders (other than Participating
Broker-Dealers) and all other Persons referred to in clause (ii) of this
paragraph, and (C) the fees and expenses of more than one counsel (in addition
to any local counsel) separate from the indemnifying parties’ own counsel for
all Participating Broker-Dealers and all other Persons referred to in clause
(iv) of this paragraph, in each case in connection with any one action or
separate but similar or related actions in the same jurisdiction arising out of
the same general allegations or circumstances. The indemnifying party shall be
entitled to participate therein and, to the extent that it shall elect, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel reasonably satisfactory to such indemnified party,
provided, however, if the defendants in any such action include both the
indemnified party and the indemnifying party and the indemnified party shall
have reasonably concluded that a conflict may arise between the positions of the
indemnifying party and the indemnified party in conducting the defense of any
such action or that there may be legal defenses available to it and/or other
indemnified parties which are different from or additional to those available to
the indemnifying party, the indemnified party or parties shall have the right to
select separate counsel to assume such legal defenses and to otherwise
participate in the defense of such action on behalf of such indemnified party or
parties. After notice from the indemnifying party to such indemnified party of
its election so to assume the defense thereof, the indemnifying party shall not
be liable to such indemnified party under such subsection for any legal expenses
of other counsel or any other expenses, in each case subsequently incurred by
such indemnified party, in connection with the defense thereof other than
reasonable costs of investigation unless (A) the indemnified party shall have
employed separate counsel in accordance with the proviso to the preceding
sentence (it being understood, however, that the indemnifying party shall not be
liable for the expenses of more than one separate counsel (together with local
counsel), approved by the indemnifying party) or (B) the indemnifying party
shall not have employed counsel reasonably satisfactory to the indemnified party
within a reasonable time after notice of commencement of the action, in each of
which cases the fees and expenses of counsel shall be at the expense of the
indemnifying party. No indemnifying party shall, without the prior written
consent of the indemnified parties, settle or compromise or consent to the entry
of any judgment with respect to any litigation, or any investigation or
proceeding by any governmental agency or body, commenced or threatened, or any
claim whatsoever in respect of which indemnification or contribution could be
sought under this Section 4 (whether or not the indemnified parties are actual
or potential parties thereto), unless such settlement, compromise or consent (i)
includes an unconditional release of each indemnified party from all liability
arising out of such litigation, investigation, proceeding or claim and (ii) does
not include a statement as to or an admission of fault, culpability or a failure
to act by or on behalf of any indemnified party.
 
(d)        If the indemnification provided for in this Section 4 is for any
reason unavailable to or insufficient to hold harmless an indemnified party in
respect of any losses, liabilities, claims, damages or expenses referred to
therein, then each indemnifying party shall contribute to the aggregate amount
of such losses, liabilities, claims, damages and expenses incurred by such
indemnified party, as incurred, in such proportion as is appropriate to reflect
the relative fault of the indemnifying party or parties on the one hand and of
the indemnified party or parties on the


 
20

--------------------------------------------------------------------------------

 
 
other hand in connection with the statements or omissions that resulted in such
losses, liabilities, claims, damages or expenses, as well as any other relevant
equitable considerations.  The relative fault of such indemnifying party or
parties on the one hand and the indemnified party or parties on the other hand
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact relates to information supplied by such indemnifying party
or parties or such indemnified party or parties, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.
 
(e)        The Company and the Holders agree that it would not be just or
equitable if contribution pursuant to this Section 4 were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in paragraph (e) above.  The aggregate
amount of losses, liabilities, claims, damages and expenses incurred by an
indemnified party and referred to above in this Section 4 shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue or alleged untrue
statement or omission or alleged omission.
 
Notwithstanding the provisions of this Section 4, no Holder or Participating
Broker-Dealer shall be required to contribute any amount in excess of the amount
by which the total price at which Registrable Securities sold by it were offered
exceeds the amount of any damages that such Holder or Participating
Broker-Dealer has otherwise been required to pay by reason of any such untrue or
alleged untrue statement or omission or alleged omission.
 
No Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the 1933 Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.
 
For purposes of this Section 4, each Person, if any, who controls a Holder or
Participating Broker-Dealer within the meaning of Section 15 of the 1933 Act or
Section 20 of the 1934 Act shall have the same rights to contribution as such
Holder or Participating Broker-Dealer, as the case may be, and each director of
the Company, each officer of the Company who signed the Registration Statement
and each Person, if any, who controls the Company within the meaning of Section
15 of the 1933 Act or Section 20 of the 1934 Act shall have the same rights to
contribution as the Company.
 
The respective obligations of the Holders and Participating Broker-Dealers to
contribute pursuant to this Section 4 are several in proportion to the principal
amount of Subordinated Notes purchased by them and not joint.
 
The indemnity and contribution provisions contained in this Section 4 shall
remain operative and in full force and effect regardless of (i) any termination
of this Agreement, (ii) any investigation made by or on behalf of any Holder or
Participating Broker-Dealer or any Person controlling any Holder or
Participating Broker-Dealer, or by or on behalf of the Company, its officers or
directors or any Person controlling the Company, (iii) acceptance of any of the


 
21

--------------------------------------------------------------------------------

 
 
Exchange Securities and (iv) any sale of Registrable Securities or Exchange
Securities pursuant to a Shelf Registration Statement.
 
5.
Miscellaneous.

 
(a)        Rule 144 and Rule 144A.  For so long as the Company is subject to the
reporting requirements of Section 13 or 15 of the 1934 Act, the Company
covenants that it will file all reports required to be filed by it under Section
13(a) or 15(d) of the 1934 Act and the rules and regulations adopted by the SEC
thereunder, that if it ceases to be so required to file such reports, it will
upon the request of any Holder or beneficial owner of Registrable Securities (i)
make publicly available such information (including, without limitation, the
information specified in Rule 144(c)(2) under the 1933 Act) as is necessary to
permit sales pursuant to Rule 144 under the 1933 Act, (ii) deliver or cause to
be delivered, promptly following a request by any Holder or beneficial owner of
Registrable Securities or any prospective purchaser or transferee designated by
such Holder or beneficial owner, such information (including, without
limitation, the information specified in Rule 144A(d)(4) under the 1933 Act) as
is necessary to permit sales pursuant to Rule 144A under the 1933 Act, and (iii)
take such further action that is reasonable in the circumstances, in each case
to the extent required from time to time to enable such Holder to sell its
Registrable Securities without registration under the 1933 Act within the
limitation of the exemptions provided by (x) Rule 144 under the 1933 Act, as
such Rule may be amended from time to time, (y) Rule 144A under the 1933 Act, as
such Rule may be amended from time to time, or (z) any similar rules or
regulations hereafter adopted by the SEC.  Upon the request of any Holder or
beneficial owner of Registrable Securities, the Company will deliver to such
Holder a written statement as to whether it has complied with such requirements.
 
(b)        No Inconsistent Agreements.  The Company has not entered into nor
will the Company on or after the date of this Agreement enter into any agreement
which is inconsistent with the rights granted to the Holders of Registrable
Securities in this Agreement or otherwise conflicts with the provisions hereof;
provided that the Company will not be precluded from entering into any agreement
after the date hereof which may or does result, directly or indirectly, in the
payment of Additional Interest.  The rights granted to the Holders hereunder do
not and will not in any way conflict in any material respects with and are not
and will not be inconsistent in any material respects with the rights granted to
the holders of any of the Company’s other issued and outstanding securities
under any other agreements entered into by the Company or any of its
subsidiaries.
 
(c)        Amendments and Waivers.  The provisions of this Agreement, including
the provisions of this sentence, may not be amended, modified or supplemented,
and waivers or consents to departures from the provisions hereof may not be
given, unless the Company has obtained the written consent of Holders of at
least a majority in aggregate principal amount of the outstanding Registrable
Securities affected by such amendment, modification, supplement, waiver or
departure.
 
(d)        Notices.  All notices and other communications provided for or
permitted hereunder shall be made in writing by hand-delivery, registered
first-class mail, electronic mail, or any courier guaranteeing overnight
delivery (i) if to a Holder or Participating Broker-Dealer at the most current
address set forth on the records of the registrar under the Indenture, and (ii)
if to


 
22

--------------------------------------------------------------------------------

 
 
the Company, initially at the address set forth in the Purchase Agreement and
thereafter at such other address, notice of which is given in accordance with
the provisions of this Section 5(d).
 
All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage prepaid, if mailed; when receipt is
acknowledged, if sent via electronic mail; and on the next Business Day if
timely delivered to an air courier guaranteeing overnight delivery.
 
Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee, at the
address specified in the Indenture.
 
(e)        Successors and Assigns.  This Agreement shall inure to the benefit of
and be binding upon the successors, assigns and transferees of each of the
parties, including, without limitation and without the need for an express
assignment, subsequent Holders; provided that nothing herein shall be deemed to
permit any assignment, transfer or other disposition of Registrable Securities
in violation of the terms hereof or of the Purchase Agreement or the
Indenture.  If any transferee of any Holder shall acquire Registrable
Securities, in any manner, whether by operation of law or otherwise, such
Registrable Securities shall be held subject to all of the terms of this
Agreement, and by taking and holding such Registrable Securities, such Person
shall be conclusively deemed to have agreed to be bound by and to perform all of
the terms and provisions of this Agreement, including the restrictions on resale
set forth in this Agreement and, if applicable, the Purchase Agreement, and such
Person shall be entitled to receive the benefits hereof.
 
(f)         Third Party Beneficiary.  Each Holder and Participating
Broker-Dealer shall be a third party beneficiary of the agreements made
hereunder and shall have the right to enforce such agreements directly to the
extent it deems such enforcement necessary or advisable to protect its rights or
the rights of other Holders hereunder.  Each Holder, by its acquisition of
Subordinated Notes, shall be deemed to have agreed to the provisions of Section
4(b) hereof.
 
(g)        Counterparts.  This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
 
(h)        Headings.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
 
(i)         Restriction on Resales.  If the Company or any of its subsidiaries
or affiliates (as defined in Rule 144 under the 1933 Act) shall redeem, purchase
or otherwise acquire any Registrable Security or any Exchange Security which is
a “restricted security” within the meaning of Rule 144 under the 1933 Act, the
Company will deliver or cause to be delivered such Registrable Security or
Exchange Security, as the case may be, to the Trustee for cancellation and
neither the Company nor any of its subsidiaries or affiliates will hold or
resell such Registrable Security or Exchange Security or issue any new Security
or Exchange Security to replace the same.


 
23

--------------------------------------------------------------------------------

 
 
(j)         GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
 
(k)        Entire Agreement; Severability.  This Agreement contains the entire
agreement between the parties relating to the subject matter hereof and
supersedes all oral statements and prior writings with respect thereto. In the
event that any one or more of the provisions contained herein, or the
application thereof in any circumstance, is held invalid, illegal or
unenforceable, the validity, legality and enforceability of any such provision
in every other respect and of the remaining provisions contained herein shall
not be affected or impaired thereby.
 
[SIGNATURE PAGE FOLLOWS]


 
24

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Company has caused this Registration Rights Agreement to be
executed by its duly authorized representative as of the date first above
written.





 
COMPANY:
         
GREEN BANCORP, INC.
                 
By: 
/s/ Manuel J. Mehos
     
Name: 
Manuel J. Mehos
     
Title:
Chairman and Chief Executive Officer
 

 
 


[Company Signature Page to Registration Rights Agreement]
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Purchaser has caused this Registration Agreement to be
executed by its duly authorized representative as of the date first above
written.





 
PURCHASER:
         
CINCINNATI INSURANCE COMPANY
                 
By:  
/s/ Michael R. Abrams      
Name:  
Michael R. Abrams      
Title:
Vice President  



 
 
Purchaser Signature Page to Registration Rights Agreement]
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Purchaser has caused this Registration Agreement to be
executed by its duly authorized representative as of the date first above
written.





 
PURCHASER:
         
CINCINNATI LIFE INSURANCE COMPANY
                 
By: 
/s/ Michael R. Abrams      
Name: 
Michael R. Abrams      
Title:
Vice President  

 

 
Purchaser Signature Page to Registration Rights Agreement]
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the Purchaser has caused this Registration Agreement to be
executed by its duly authorized representative as of the date first above
written.





 
PURCHASER:
         
FEDERATED LIFE INSURANCE COMPANY
                 
By: 
/s/ Donna Ennis      
Name: 
Donna Ennis      
Title:
Vice President & Portfolio Manager  

 

 
 
Purchaser Signature Page to Registration Rights Agreement]
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the Purchaser has caused this Registration Agreement to be
executed by its duly authorized representative as of the date first above
written.





 
PURCHASER:
         
HORIZON CAPITAL PARTNERS, LLLP
                 
By: 
/s/ Brent Black      
Name: 
Brent Black      
Title:
CFO  

 

 
 
Purchaser Signature Page to Registration Rights Agreement]
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the Purchaser has caused this Registration Agreement to be
executed by its duly authorized representative as of the date first above
written.





 
PURCHASER:
          PTAM DYNAMIC FIXED INCOME MASTER FUND, LTD.  
By:
PT Asset Management, LLC, its investment manager                    
By: 
/s/ Steven J. Novatney      
Name: 
Steven J. Novatney      
Title:
Chief Operating Officer  

 

 
 
Purchaser Signature Page to Registration Rights Agreement]
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the Purchaser has caused this Registration Agreement to be
executed by its duly authorized representative as of the date first above
written.





 
PURCHASER:
         
USAA Life Insurance Company
                 
By: 
/s/ James F. Jackson, Jr.      
Name: 
James F. Jackson, Jr.      
Title:
Executive Director, Fixed Income Portfolio Management  

 
 

Purchaser Signature Page to Registration Rights Agreement]
 